Citation Nr: 1016383	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  00-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 1997, for the award of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 26, 
2001, for the award of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which granted entitlement to service 
connection for PTSD and rated it as 100 percent disabling, 
effective from December 23, 1998.  This matter also comes 
before the Board from a November 2000 rating decision that 
granted a permanent total rating based on service connected 
disorder, effective December 23, 1998, and a March 2004 
rating decision that granted special monthly compensation 
based on the need for regular aid and attendance effective 
from September 26, 2001.

In January 2002, the RO assigned an effective date of 
December 23, 1997, for the grant of service connection and 
award of compensation for PTSD, pursuant to legal authority 
applicable to liberalizing legislation.
 
In October 2005, the Board denied entitlement to an effective 
date prior to December 23, 1998, for the award of service 
connection for PTSD, and remanded the claim of entitlement to 
an effective date prior to December 23, 1998, for the award 
of a permanent total disability rating due to service-
connected disability for issuance of a statement of the case 
per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The 
claim of entitlement to an effective date prior to September 
26, 2001, for the award of special monthly compensation based 
on the need for regular aid and attendance was also remanded 
for further development.

In a December 2005 Motion for Reconsideration, the Veteran 
and her attorney requested reconsideration of the Board's 
2005 Decision. 

In July 2006, the Board ordered reconsideration of the 
Board's October 2005 decision with respect to the claims of 
entitlement to an effective date prior to December 23, 1998, 
for the award of service connection for PTSD, and entitlement 
to an effective date prior to December 23, 1998, for the 
award of permanent total disability rating due to service-
connected disabilities.  

In January 2007, a remand was rendered by a reconsideration 
panel which replaced that portion of the Board's October 2005 
decision that denied entitlement to an effective date prior 
to December 23, 1998, for the award of service connection for 
PTSD and remanded an effective date prior to December 23, 
1998, for the award of permanent total disability rating due 
to service-connected disabilities.  The Board corrected the 
effective date of each claim to reflect the RO's assignment 
of an effective date of December 23, 1997 for the grant of 
service connection for PTSD.  The portion of the October 2005 
Board decision that remanded the claim of entitlement to an 
effective date prior to September 26, 2001, for the award of 
special monthly compensation based on the need for regular 
aid and attendance, was not affected by the reconsideration.

The case has been returned to the Board for further appellate 
review.  With respect to the claim of entitlement to an 
effective date prior to December 23, 1997, for the award of a 
permanent total disability rating due to service-connected 
disabilities, the RO issued a statement of the case on 
February 18, 2009.  A VA Form 9 was not received until May 4, 
2009.  Thus, the Veteran's appeal was not perfected in a 
timely manner.  Under 38 C.F.R. § 20.302 (2009), a 
substantive appeal must be filed within 60 days of the date 
that the statement of the case is issued, or within one year 
from the date of notification of the determination being 
appealed, whichever is later.  Notice of the decision 
granting entitlement to a permanent total rating was issued 
on November 14, 2000.  Hence, the appellant had 60 days from 
February 18, 2009, to file a timely appeal.  Her failure to 
do so until May 4, 2009, deprives the Board from exercising 
jurisdiction over the claim.  38 U.S.C.A. § 7104 (West 2002).   

On appeal the Veteran has raised the issues of entitlement to 
helpless child benefits for RC, and entitlement to an 
extension of a delimiting date to use benefits under Chapter 
35 of Title 38, United States Code.  These matters are not 
currently developed or certified for appellate review.  
Hence, they are referred to the RO for appropriate action.
 
The issue of entitlement to an effective date prior to 
September 26, 2001, for the award of special monthly 
compensation based on the need for regular aid and attendance 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There was no claim, formal or informal, of entitlement to 
service connection for PTSD or any other psychiatric disorder 
filed before December 23, 1998.

2.  In January 2002, the RO assigned an effective date of 
December 23, 1997, for the grant of entitlement to service 
connection pursuant to legal authority applicable to 
liberalizing legislation.




CONCLUSION OF LAW

The criteria for an effective date earlier than December 23, 
1997, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection for 
PTSD, an initial rating, and an effective date have been 
assigned the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

The file contains the Veteran's original application for 
compensation benefits, service treatment records, 
correspondence, and VA and private treatment reports that are 
relevant to the issue before the Board, and neither the 
Veteran nor her attorney has indicated that there are any 
outstanding documents to be associated with the file that 
would be relevant to these claims.  The Board finds, 
therefore, that she has not been prejudiced by the RO's 
failure to provide her a VCAA notice because, as discussed 
below, she is not entitled to an earlier effective date for 
the grant of service connection or for the assignment of a 
permanent and total disability rating for service-connected 
disability.

Factual  Background

The Veteran was discharged from service in June 1977.  Her 
initial claim for compensation benefits for PTSD was received 
by the RO on December 23, 1998.  Accompanying the claim was a 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) and a statement dated 
December 8, 1998 from Leonard J. Garry, M.D., reflecting the 
Veteran's treatment for PTSD due to sexual trauma while 
serving on active duty service.  

By a November 1999 rating decision, the RO granted service 
connection for PTSD with a 100 percent evaluation, effective 
December 23, 1998, date of receipt of the claim.

In January 2002, the RO assigned an effective date of 
December 23, 1997, for the grant of service connection for 
PTSD pursuant to legal authority applicable to liberalizing 
legislation.

Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

As an exception, an effective date for a claim for increase 
(which this claim was not) may be granted prior to the date 
of claim if it is factually ascertainable that an increase in 
disability had occurred within one year prior to the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)(2) 
(2009); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court), has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the Veteran" to seek service connection for 
that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009). Such a 
communication may be from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.

Under 38 C.F.R. § 3.157 (2009), the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim in certain circumstances.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Earlier Effective Date for Service Connection for PTSD

The Veteran argues that she is entitled to an earlier 
effective date for the grant of entitlement to service 
connection for PTSD on the basis that there is evidence that 
she communicated with the VA as early as 1977 which would 
qualify as an informal claim pursuant to 38 C.F.R. § 3.155(a) 
(2009).  In support of her claim, she submitted copies of a 
letter from the VA dated in September 1978 which shows an 
award for educational allowance and a Certificate of 
Eligibility for home, condominium and mobile home loans that 
was issued in July 1977.

The Board acknowledges that evidence demonstrates the Veteran 
did communicate with the VA as early as 1977 with regard to 
education and housing matters.  However, the evidence of 
record does not show or indicate that a claim of entitlement 
to disability compensation benefits related to PTSD was 
submitted at any time prior to December 23, 1998.  Further, 
there is no objective evidence of any submission from the 
Veteran declaring an intention to seek service connection for 
PTSD prior to December 23, 1998.

The evidence shows that the Veteran did not submit a claim 
for service connection for PTSD until December 23, 1998.  
Although the Veteran's service treatment records reflect 
treatment for psychiatric problems, the effective date of 
service connection cannot be based on the date of the 
earliest medical evidence showing that the Veteran had PTSD 
that was related to service.  It must be based on the date 
that the application upon which service connection was 
eventually awarded was filed with VA. See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

The Veteran's claim of entitlement to service connection for 
PTSD was not received by the VA until December 23, 1998.  The 
Veteran has already been given the earliest possible 
effective date for the award of service connection for PTSD.  
There is absolutely no legal basis for an effective date 
earlier than December 23, 1997, for the award of service 
connection for PTSD.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law).


ORDER

Entitlement to an effective date earlier than December 23, 
1997, for service connection for PTSD is denied.


REMAND

In a written statement dated in January 2010, the Veteran's 
attorney requested a de novo review of the Veteran's claim 
for entitlement to an effective date prior to September 26, 
2001, for the award of special monthly compensation based on 
the need for regular aid and attendance by a Decision Review 
Officer (DRO).  That request was filed within 60 days of a 
December 2009 rating decision.  Prior to a DRO review, 
however, the claims file was forwarded to the Board.  Such a 
review is a right pursuant to 38 C.F.R. § 3.2600 (2009).  
Accordingly, the issue of entitlement to an effective date 
prior to September 26, 2001, for the award of special monthly 
compensation based on the need for regular aid and 
attendance, must be returned to the RO for completion of a 
DRO review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed 
by a Decision Review Office pursuant to 38 
C.F.R. § 3.2600.

2.  If the benefit sought on appeal is not 
granted by the Decision Review Officer, 
the appellant, and her attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


